IN THE COURT OF APPEALS OF TENNESSEE
                        WESTERN SECTION AT JACKSON
             _______________________________________________

SUSAN (RIER) METROLIS,

      Plaintiff-Appellant,
                                           Shelby Juvenile No. 51977
Vs.                                        C.A. No. 02A01-9409-JV-00205

TIMOTHY WILLIAM RIER,

      Defendant-Appellee.
_________________________________________________________________________


               FROM THE JUVENILE COURT OF SHELBY COUNTY

                  THE HONORABLE KENNETH TURNER, JUDGE


                                                          FILED
                                                          December 5, 1995

                                                          Cecil Crowson, Jr.
                         Steven G. Roberts of Memphis     Appellate C ourt Clerk
                                For Appellant

                           Herschel L. Rosenberg
                     Van Eaton & Rosenberg of Memphis
                                For Appellee




            VACATED IN PART, AFFIRMED IN PART AND REMANDED

                                Opinion filed:




                                           W. FRANK CRAWFORD,
                                           PRESIDING JUDGE, W.S.

CONCUR:

ALAN E. HIGHERS, JUDGE
DAVID R. FARMER, JUDGE
     This appeal involves a juvenile court proceeding for child support.

Petitioner, Susan Rier Metrolis (Mother), filed a petition against Timothy William

Rier (Father) on October 28, 1993, seeking past, present, and future support for

their two minor children, Crystal and Lisa.     The petition requests that "the

respondent should be ordered to contribute toward the support of said children

according to the respondent's means and the needs of said children and

reimburse the petitioner for the expenses of rearing the children with the

respondent's assistance."

      After an evidentiary hearing, the juvenile court referee filed findings and

recommendations on June 29, 1994, and these findings and recommendations

were subsequently confirmed as the decree of the court. The decree ordered

Father to pay medical insurance and $493.50 per month for child support. The

decree also awarded Mother a judgment of $2,758.10 for child support

arrearages for the period beginning October 28, 1993, to the date of judgment.

Mother's request for support prior to October 28, 1993, was denied. Mother has

appealed, and the only issue for review is whether the juvenile court erred in

failing to award Mother a judgment for child support from January, 1983, to

October, 1993, based upon the child support guidelines.

      This case first came under the jurisdiction of the Juvenile Court of Memphis

and Shelby County when Mother filed an Affidavit of Nonsupport in June, 1980.

Shortly thereafter, a warrant was issued for Father. Based upon the affidavit and

the finding of the court, Father was ordered to pay $35.00 per week for the

support of his minor child. In June, 1982, after their second child was born, the

order of support was increased to $250.00 per month. On November 3, 1982, the

parties were divorced by decree of the Circuit Court of Shelby County, and the

final decree stated that jurisdiction of custody and support would remain in the

                                        2
juvenile court.

      In February, 1983, Father filed a petition in the juvenile court to decrease

child support payments. When Father attempted to serve Mother with process,

the summons was returned unserved with the notation, "Left notice, she says Mrs.

Rier is out of town." A second summons was issued and sent by certified mail to

Mother, but it is unclear whether Mother ever received this summons. By order

entered September 1, 1983, the juvenile court suspended Father's obligation to

pay child support under the order of June 15, 1982. In October, 1983, Father

filed a petition for the return of child support payments previously paid which

were being held by the clerk of the court. In November, 1983, an order was

entered directing that Father be repaid those sums.

      On January 29, 1993, Mother filed a petition seeking to hold Father in

contempt of court based upon his failure to pay the child support ordered by

the juvenile court order of June 15, 1982. By order entered July 21, 1993, the

juvenile court found that the original juvenile court order of June 23, 1980, and

all subsequent orders were void, and the court dismissed Mother's petition for

lack of jurisdiction. No appeal was taken from this decision.

      The petition in the instant case was filed October 28, 1993, and as

previously noted, seeks, among other things, reimbursement for child rearing

expenses incurred by Mother from January, 1983, to the present. Mother asserts

that the child support guidelines (guidelines) that were adopted by our Supreme

Court pursuant to Title IV-D of the Social Security Act, 42 U.S.C. §§ 651-655 (1991

and Supp. 1994), apply to this case and are appropriate for establishing the

child support for the period of 1983 to 1993.

      We agree with Mother that the child support guidelines are applicable to

any action brought to establish or modify child support. See Townsend v.


                                        3
Thompson, No. 0ZA01-9211-JV-00321 (Tenn. App. Dec. 10, 1993). However, in the

present case we are not dealing with a modification of a prior support order,

because the support order in this case has been declared void by the court that

rendered it. The petition filed in this case seeks reimbursement "for the expenses

of rearing the children with the respondent's assistance." The juvenile court

properly considered the guidelines in establishing the future support

requirement. However, we do not feel that the guidelines are necessarily

controlling in ascertaining a figure for reimbursement of child-rearing expenses.

      Father asserts that Mother is entitled to nothing because she absented

herself from the jurisdiction and because the juvenile court suspended its order

requiring Father to pay child support because Mother could not be located.

This perhaps would be a valid argument but for the fact that the juvenile court

has declared all of the orders in this cause void, and this declaration is final.

Therefore, there is no prior order of support, nor is there a prior order that

suspends the operation of the order of support. This case is essentially a suit

brought by Mother against Father to require Father to comply with the mandate

of T.C.A. § 34-1-101 (1991) and its successor T.C.A. § 34-11-102 (Supp. 1995),

which provides in pertinent part:

             34-11-102. Parents as joint and equal natural
             guardians of minors - Custody of minors - Support of
             minors over eighteen in high school - Property of minor
             - Incapacity of parents - Divorce - Commitment of
             guardianship to county - Guardianship instrument. -
             (a) Parents are the joint natural guardians of their
             minor children, and are equally and jointly charged
             with their care, nurture, welfare, education and
             support and also with the care, management and
             expenditure of their estates. Each parent has equal
             powers, rights and duties with respect to the custody
             of each of their minor children and the control of the
             services and earnings of each minor child . . . .

      The record reveals no pleading asserting any applicable statute of


                                        4
limitation and we see no reason why Mother should not be entitled to

reimbursement for a share of the expenses incurred in performing the joint

obligation of both parties.

      It is uncontroverted that Father provided no support for the children from

January, 1983, to October, 1993, but there is no proof in the record concerning

the expenses incurred by Mother in supporting the children during this time.

Therefore, this appears to be a proper case for the application of T.C.A. § 27-3-

128 (1980) which provides:

             27-3-128. Remand for correction of record. - The
             court shall also, in all cases, where, in its opinion,
             complete justice cannot be had by reason of some
             defect in the record, want of proper parties, or
             oversight without culpable negligence, remand the
             cause to the court below for further proceedings, with
             proper directions to effectuate the objects of the
             order, and upon such terms as may be deemed right.

The juvenile court should consider the evidence concerning expenses incurred

for the care of the children during the period involved and consider the income

and economic condition of Father during the same period of time.

      The decree of the juvenile court denying recovery of child support prior

to October 28, 1993, is vacated, and the case is remanded to the trial court for

further proceedings to determine the amount, if any, which Mother should be

reimbursed for child-rearing expenses she incurred during the period in issue.

The decree in all other respects is affirmed. Costs of the appeal are assessed

against appellee.

                                      ____________________________________
                                      W. FRANK CRAWFORD,
                                      PRESIDING JUDGE, W.S.

CONCUR:

_________________________________
ALAN E. HIGHERS, JUDGE


                                       5
________________________________
DAVID R. FARMER, JUDGE




                                   6